Being read etc and Claim
Wm Campbell produc’d an Evidence in Court Viz* Accordingly the Court was Adjourn’d untill further notice.
*544Upon 22a of December att 2 in the afternoon we Saw a Vessel to the Southward of us with a Signal of Distress, we bore Down upon her, and found her to be Patrick Galetlay from Virginia to Montrose in Scotland that on the 17 of said Mounth Landing before the Wind in a hard Gale his Vessel Broached too Carrey’d away all the Watch Stove down her Quarter Deck and Broack all her Barnes in two or three Places, the Capt11 told me it was Imposible for him to keep her having no more On board but himself the Carpenter and two boys, he intreated me to hist out our boat, the Sea running very high it was with Difficulty we Could gett her histed out, and the Risque of the mens lifes that went in her as the Sea was Nothing but a breath over the wreck they took the Capt out of her and Brought him on board of our Ship who Intreated me to lay by the Wreck all Night to See if we Could Safe any thing out of her the boat went OnBoard A Second time for the Carpenter and two Boys Night Comming one it was with great Difficulty we Could gett them into the Boat the Sea Running so high and Comming along Side of our Ship it was with the Ut[most Difficulty] we Could gett our boat Histed on board of our Ship. We lay by her all Night w* the wind att E N S att 6 in the morning we histed out our boat the Sea running high of Some of our Men gott on board but the Sea [being] so high [we] Could not lay a long side and to the Utmost Danger of the mens lives that were in her they went on board of her Sundrie times to Sav[e] al[l] we Could by throwing most of what was Saved in the Sea and then them up again with the Boat with a great Deal of Fatigue to our men, and loss of time to the Concerned in the Ship as the Wind was fair to Proceed on our Voage We Seaved out of her A Foresail fore Topsail flying Jebb Spritsail Main Top galan Sail Small Touling Brass Compass Speaking Trumpet Depsel line and lead fore Shets and Tackles and Ships Coulers
Wm Campbell
February 18th 1752
Court of Vice Admiralty Wm Campbell came into Court and Solemnly Swore to the truth of the above declaration
Att T. Vernon D regr